LETTS, Judge,
specially concurring.
I concur because a prior case out of this court appears to be controlling. See Ivey Plants, supra. However, as to the ten boat owners who signed leases, I think it is sophistry to suggest the language quoted from the last paragraph of those leases is equivocal. To me, standing alone, this final paragraph says that the boat owner tenants release the marina from any and all liability incurred by reason of a fire loss. It is true the language in the Ivey Plants lease is not identical to the language employed in the lease now before us. However, I must confess the distinctions are not compelling. Thus I see no alternative but to concur — under protest.